 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       CARTHELL DAVID JEYS,                            Case No. 1:18-cv-01212-DAD-BAM (PC)
12                       Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
13            v.                                         PREJUDICE
14       BATRA,                                          (ECF No. 30)
15                       Defendant.
16

17           Plaintiff Carthell David Jeys (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 19, 2019,

19   counsel for Defendant Batra re-filed a stipulation for voluntary dismissal with prejudice pursuant

20   to Federal Rule of Civil Procedure 41(a)(1)(A)(i).1 (ECF No. 30.) The stipulation is signed by all

21   parties, indicating that the entire case is voluntarily dismissed, should be dismissed with

22   prejudice, and each side shall bear its own costs and fees.

23           Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

24   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

25
     1
26     Defense counsel originally filed a notice of voluntary dismissal signed only by Plaintiff. (ECF
     No. 26.) On November 12, 2019, the Court ordered Defendant Batra to re-file the dispositive
27   documents to include the signature of defense counsel, as it was apparent the parties intended to
     dismiss this action pursuant to Rule 41(a)(1)(A)(ii), which requires a stipulation of dismissal
28   signed by all parties appearing in the action. (ECF No. 27.)
                                                        1
 1   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

 2   close this case.

 3
     IT IS SO ORDERED.
 4

 5       Dated:     November 19, 2019                          /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
